United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Mesa, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0269
Issued: April 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2016 appellant filed a timely appeal from an October 20, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his cervical
condition was causally related to the accepted February 25, 2016 employment incident.
FACTUAL HISTORY
On May 9, 2016 appellant, then a 58-year-old Mine Safety and Health Inspector, filed a
traumatic injury claim (Form CA-1) alleging that on February 25, 2016 he injured his neck as he
1

5 USC § 8101 et seq.

climbed down the fixed ladder of a Caterpillar haul truck while in the performance of duty. He
explained that he experienced a sharp pain in his right shoulder that ran down his right arm and
fingers. Appellant stopped work on February 25, 2016 and returned to work on May 4, 2016.
In a May 4, 2016 note, Dr. Naveen Reddy, an anesthesiologist, opined that appellant could
return to light-duty work with restrictions. In a May 12, 2015 note, he indicated that appellant was
unable to work from February 26 to April 10, 2016 due to injury.
In a July 11, 2016 electromyogram (EMG) and nerve conduction velocity (NCV) study,
Dr. Ales Hlubocky, a Board-certified neurologist, noted that appellant had complaints of neck pain
and right upper extremity pain, burning, numbness/tingling, and weakness for the past six months.
He found EMG results consistent with a chronic active right C7 radiculopathy with signs of
ongoing denervation in the corresponding muscles. There was no convincing electrophysiological
evidence of upper extremity mononeuropathy or brachial plexopathy to explain appellant’s
symptoms.
In a July 18, 2016 document titled, “General Discussion of Spinal Surgery,” a provider
with an illegible signature recommended that appellant undergo a cervical discectomy and fusion
at C5-6 and C6-7.
By development letter dated September 19, 2016, OWCP advised appellant that additional
factual and medical evidence was needed to establish his claim. Appellant was advised that he
should provide a narrative medical report from his physician, which contained a detailed
description of findings and diagnoses and the physician’s opinion, supported by medical rationale,
as to how the reported work incident caused or aggravated a medical condition. He was afforded
30 days to submit the requested information.
In a February 25, 2016 emergency department report, Dr. Michael A. Treiman, an
emergency medical specialist, noted appellant’s complaints of right upper back and shoulder pain
radiating into the neck, chest, and right hand and bilateral feet tingling. He noted that symptoms
started three weeks prior and had been constant and became worse since 10:00 a.m. Dr. Treiman
provided an impression of right arm pain and possible rotator cuff injury. Copies of diagnostic
testing were included.
A March 8, 2016 magnetic resonance imaging (MRI) scan report of the cervical spine was
also submitted. This MRI scan noted degenerative changes from C3-C6.
In a May 5, 2016 witness statement, a coworker stated that on February 25, 2015 appellant
was performing an inspection of their maintenance shop and started to complain of shoulder and
arm pain. He stated that appellant asked for and took some Ibuprofen, continued his inspection in
the shop, and then asked if there was an urgent care facility nearby. The coworker indicated that
he gave appellant directions to the urgent care facility and appellant stopped his inspection and
left.
Treatment records from Dr. William R. Stevens, an orthopedic spine surgeon, dated
June 13, July 18, and August 24, 2016 were received. In his June 13, 2016 report, Dr. Stevens
reported the history of illness as ongoing cervical radicular pain since February which had
progressively worsened. He noted that appellant had three cervical epidural injections and
2

hydrocodone, Lyrica, and anti-inflammatories without any relief. Dr. Stevens also reported that
this problem began after a work injury. In his June 18, 2016 report, he noted that appellant had
failed all conservative measures and was considering surgery. Dr. Stevens noted that the EMG
ordered at the last visit showed chronic active right C7 radiculopathy. In his August 24, 2016
report, he provided an impression of cervical radiculopathy C5-6 and C6-7 and noted that surgery
was scheduled.
In an October 3, 2016 statement, appellant indicated that the injury occurred on
February 25, 2016 while he was in the performance of duty. He reported the incident to his
supervisor from the mine site, returned to the field office, and then went to the emergency room
for treatment. Appellant stated that he did not think it would be a serious injury and thought his
accumulated vacation and sick leave would allow him time to recover. However, after the epidural
injections failed, he realized that his condition was serious and he filed a claim.
By decision dated October 20, 2016, OWCP denied the claim finding that the evidence of
record was insufficient to establish that the diagnosed medical condition was causally related to
the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

3

of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medial certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
OWCP accepted that the February 25, 2016 work incident occurred as alleged. The issue
is whether appellant has met his burden of proof to establish that the incident caused or aggravated
a cervical condition. The Board finds that he has failed to submit sufficient medical evidence to
support a cervical condition causally related to the accepted employment incident.7
On the date of injury appellant sought emergency medical treatment with Dr. Treiman. In
his February 25 2016 report, Dr. Treiman reported that appellant presented to the emergency
department with complaints of right upper back and shoulder pain radiating into the neck, chest
and right hand as well as bilateral feet tingling. He noted that the symptoms started three weeks
earlier, were constant, but had worsened. Dr. Treiman provided an impression of right arm pain
and possible rotator cuff injury. This opinion is not well rationalized. A well-rationalized report
is especially important because Dr. Treiman noted a three-week history of symptoms, suggesting
appellant had evidence of a preexisting condition.8 Dr. Treiman noted a possible rotator cuff
injury, but this diagnosis is speculative and equivocal.9 He did not explain whether the claimed
injury caused or aggravated the diagnosed condition. Neither the fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.10 A medical opinion should reflect a correct history and offer a medically sound
explanation by the physician of how the specific employment incident physiologically caused or
aggravated the diagnosed conditions.11 As his reports fail to present the necessary medical
rationale, Dr. Treiman’s opinion on causal relationship is insufficiently rationalized to establish
appellant’s claim.12
The medical reports from Dr. Stevens noted that appellant had ongoing cervical radicular
pain since February. Dr. Stevens presented findings on examination and interpretations of
diagnostic studies and provided an impression of cervical radiculopathy at C5-6 and C6-7. This
report, however, is of limited probative value as Dr. Stevens failed to note the history of the

6

Solomon Polen, 51 ECAB 341 (2000).

7

See Robert Broome, 55 ECAB 339 (2004).

8

See S.D., Docket No. 16-0999 (issued October 16, 2017).

9

See T.J., Docket No. 15-0248 (issued March 16, 2016).

10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

See J.M., Docket No. 17-1002 (issued August 22, 2017).

12

See D.R., Docket No. 17-1584 (issued February 8, 2018).

4

accepted February 25, 2016 work incident and did not offer any opinion regarding the cause of
appellant’s condition.13
The other medical reports of record, including Dr. Reddy’s work restrictions notes,
instruction sheets regarding cervical, thoracic, and lumbar epidural steroid injections, the general
discussion of spinal surgery document, and postprocedure discharge instructions, are insufficient
to support appellant’s claim as none of the physicians addressed how appellant’s diagnosed
conditions were caused or aggravated by the accepted February 25, 2016 employment incident.14
The diagnostic testing of record is similarly of diminished probative value and is
insufficient to establish appellant’s claim. Diagnostic test reports are not probative to the issue of
causal relationship as they do not offer any opinion regarding the cause of an employee’s
condition.15
Accordingly, the medical evidence contained in this case record does not provide a wellrationalized medical opinion establishing that the diagnosed cervical condition was causally
related to the accepted February 25, 2016 employment incident. OWCP advised appellant that it
was his responsibility to provide a comprehensive medical report explaining how the diagnosed
medical condition was caused or aggravated by the accepted employment incident. Appellant
failed to submit appropriate medical documentation in response to OWCP’s request.16
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.17 An award of compensation may not
be based on surmise, conjecture, speculation, or upon appellant’s own belief that there was a causal
relationship between his or her condition and his or her employment.18 Causal relationship must
be based on rationalized medical opinion evidence.19 As appellant did not submit a rationalized
medical opinion supporting that his cervical condition was causally related to the accepted
February 25, 2016 employment incident, he did not meet his burden of proof to establish an
employment-related traumatic injury.
On appeal appellant contends that his work requirements/activities of a Mine Safety and
Health Inspector as well as his previous positions in the mining industry clearly establish the causal
relationship of his cervical condition. However, causal relationship is a medical issue and the
13
C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
14

Id.

15

S.S., Docket No. 16-1760 (issued January 23, 2018).

16
See D.B., Docket No. 16-1219 (issued November 8, 2016); see also T.H., Docket No. 15-0772 (issued
May 12, 2016).
17

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
18

Patricia J. Glenn, 53 ECAB 159, 160 (2001).

19

M.E., Docket No. 14-1064 (issued September 29, 2014).

5

medical evidence generally required to establish causal relationship is rationalized medical opinion
evidence, which was not submitted in this case.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his cervical
condition was causally related to the accepted February 25, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 20, 2016 is affirmed.
Issued: April 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., supra note 17.

6

